Citation Nr: 1807472	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection to a neurological disorder associated with a lumbar spine disorder.

2.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disorder prior.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to June 1981 and from January 1982 to May 2001.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for a lumbar spine disorder.  The Veteran testified at a personal hearing before the Board in August 2017 that his back disorder had increased in severity since his most recent VA examination.  See Transcript.  As such, this matter must be remanded in order to provide the Veteran with a new VA examination.  

Additionally, the Veteran claims that he is entitled to service connection for a neurological disorder associated with his lumbar spine disorder.  As this matter is inextricably intertwined with the Veteran's lumbar spine disorder, it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2012 to the present. 

2.  Provide the Veteran with a VA examination in order to determine the current severity of the Veteran's lumbar spine disorder as well as any associated neurological disorders.

The examiner should review the August 2015 VA examination report and indicate whether he/she is in agreement that the Veteran's neurologic problems in the lower extremities are not the result of his service connected back disability, but rather were due to another condition such as alcohol consumption.

If it is determined that the Veteran does not have radiculopathy, or other neurologic abnormality, as a result of his service connected back disability, the examiner should opine as to whether the Veteran's neurologic impairment in his lower extremities either began during or was otherwise caused by his military service.  Why or why not? 

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




